Opinion issued December 9, 2005





 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01082-CR
____________

IN RE DAVID JAMES , Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator David James filed a petition for writ of mandamus complaining that
respondent court reporters 
 did not file the reporter’s record for an appeal styled:
David James v. The State of Texas, cause number 01-04-01071-CR, trial court cause
number 21928, 12th District Court of Walker County, Texas.  The complete record
in cause number 01-04-01071-CR was filed September 19, 2005.  We dismiss the
petition.
               This Court has mandamus jurisdiction against a district court judge or
county court judge in our district, and all writs necessary to enforce our jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  We have no authority to issue
a writ of mandamus against a court reporter unless such is necessary to enforce our
jurisdiction.  In re Strickhausen, 994 S.W.2d 936, 936 (Tex. App.—Houston [1st
Dist.] 1999, orig. proceeding). 
               Accordingly, the petition for writ of mandamus  is dismissed.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).